Citation Nr: 1343379	
Decision Date: 12/31/13    Archive Date: 01/07/14

DOCKET NO.  10-37 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for prostate cancer, with erectile dysfunction.  

2.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini


INTRODUCTION

The Veteran had active military service from March 1966 to February 1968.  

These matters come to the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In January 2010, the Veteran withdrew a request for a local RO hearing.  In April 2013, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing.  A transcript of that hearing is of record.  

Also in April 2013, the Veteran's personnel records were submitted by his attorney and received by the Board.  The Veteran has waived initial consideration of the records by the agency of original jurisdiction (AOJ).  38 C.F.R. § 20.1304 (2013).  The records are accepted for inclusion into the record on appeal.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

In his application for benefits (VA Form 21-526), dated in April 2009, the Veteran reported receiving treatment for hypertension at the VA Medical Center in Clarksburg, West Virginia beginning in February 2005.  A review of the claims folder (to include records contained in the Veteran's Virtual VA electronic file) reflects VAMC Clarksburg treatment records dated no earlier than October 2008.  In particular, VAMC Clarksburg treatment records associated with Virtual VA are dated from 2009 to 2013.  Otherwise, a review of the Veteran's VBMS electronic file reflects an August 2013 rating decision for claims not currently in appellate status.  The decision notes that evidence reviewed included VAMC Clarksburg treatment records dated from March 1998 to June 2013.  The VBMS electronic file does not include any VA records from the VAMC Clarksburg.  

The Veteran claims that pertinent disability is related to his exposure to chemicals, ordnance and mustard gas in service.  His allegations are vague, but his personnel records do reflect duties as a chemical equipment repairman and with an Ordnance Company.  Also, while the Veteran's earlier contentions did not directly reference Agent Orange exposure, in a January 2013 letter to his United States congressman, the Veteran contended that he worked around Agent Orange while stationed in Germany and that the herbicide was shipped from Germany to Vietnam.  In a January 2013 notice letter, the Veteran was requested to provide the approximate dates, location, and the nature of his exposure to Agent Orange.  A notice letter in April 2009 also requested such information.  A review of the record on appeal does not reflect any response from the Veteran regarding the request for Agent Orange information.  Nonetheless, in light of this remand for the development above, the RO should undertake action seeking to ascertain any chemical, ordnance, mustard gas, and/or Agent Orange exposure in service, to include referral of the case to the Joint Services Records Research Center (JSRRC) coordinator for an appropriate formal finding.  

Finally, the Veteran should be afforded a VA examination to determine the etiology of his claimed disability.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file the Veteran's treatment records from the VAMC Clarksburg prior to October 2008.  Also, obtain and associate with the claims file the Veteran's most recent VA treatment records dated since June 2013, which may also include treatment at the VAMC Pittsburgh.  

2.  Undertake any additional, necessary action pertaining to the Veteran's claimed chemical, Mustard gas, ordnance, and/or Agent Orange exposure.  This should include referral of the case to the JSRRC coordinator for an appropriate formal finding.  

3.  The Veteran should be afforded a VA examination to determine the nature and etiology of his prostate cancer, erectile dysfunction, and hypertension.  The claims file and a copy of this remand should be reviewed by the examiner in conjunction with the examination.

For each pertinent disability identified, the examiner indicate whether it is at least as likely as not (50 percent probability or more) that the disability had its clinical onset in service, or is otherwise related to service, including the claimed exposure to chemicals, mustard gas, and/or ordnance?  The examiner must provide reasons for each opinion given.  

4.  After the above has been completed, undertake any additional evidentiary development deemed appropriate.  Thereafter, re-adjudicate the issues on appeal, as are listed on the title page of this Remand, to include consideration of that evidence received since the August 2010 SOC.  If any of the benefits sought are denied, the Veteran and his attorney must be provided an SSOC and given an opportunity to respond before the case is returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  



